Citation Nr: 1219313	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the denial of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned at a February 2012 Video Conference hearing.  The hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Current bilateral hearing loss is related to in-service noise exposure.

2.  Current tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for bilateral hearing loss and tinnitus.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2011).

Analysis

The Veteran contends that his currently demonstrated bilateral hearing loss and tinnitus developed as a result of noise exposure in service.  Specifically, he claims that he was exposed to jet engine noise from B-47's without hearing protection during active duty in the Air Force.  

Service treatment records are negative for any evidence of hearing loss or tinnitus at the time of the Veteran's enlistment or discharge.  However, the Board notes that only a whisper or spoken voice test was conducted at enlistment, and no hearing testing of any type was conducted at separation.  The Board also notes that the Veteran's DD-214 shows that he served in the Air Force, as a tactical aircraft maintenance journeyman, airframe and power plant.  Thus, the Board finds that the Veteran's reports of military noise exposure are credible and consistent with the circumstances of his service.  38 U.S.C.A. § 5104(a).
It is not in dispute that the Veteran has current hearing loss and tinnitus.  The question is whether the disabilities are related to service.

In a February 2008 statement, private audiologist, CC, of Denton Hearing Health Care noted the Veteran's reports of consistent noise exposure from jet engines while working as a jet mechanic during active duty in the Air Force.  The examiner also noted that service treatment records were negative for any documentation of hearing threshold levels.  In this regard, he noted that a whisper or spoken voice test was conducted at enlistment, and no hearing testing of any type was conducted at separation.  The examiner noted the Veteran's complaints of chronic and constant tinnitus, which was occasionally associated with hearing loss, but also present without hearing loss.  He reported that he started to notice hearing loss in the left ear upon his discharge from service, and in the 1980's.  The Veteran also reported that following his discharge from service, he worked as a hearing equipment repairman, and had not been exposed to excessive noise levels.

The examiner noted that the hearing evaluation revealed a severe high frequency, noise-induced sensory-neural hearing loss in the right ear, and a profound sensory-neural hearing loss in the left ear.  The examiner opined that, based on the Veteran's reports of noise exposure in service and lack of documentation of hearing threshold levels upon separation from service, it was at least as likely as not that the Veteran's hearing loss and chronic, constant tinnitus was caused by or contributed to by his noise exposure during military service.

The Veteran was afforded a VA examination in response to his claim in July 2008.  The examiner noted that VA outpatient treatment records showed that the Veteran's reported left ear tinnitus and hearing loss began in or about 1960 (three years after discharge), and that hearing in the right ear was well within normal limits in September 1977, twenty years after separation.  He also noted that ENG's conducted in October 1977 and December 1979 determined that there was left unilateral weakness, suggesting a left retrocochlear lesion.  He noted further that the word understanding and pure tone thresholds in the left ear had continued to deteriorate to the profound sensorineural hearing loss noted at the time of the examination.  The examiner diagnosed moderate sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear.

The examiner opined that neither the hearing loss in either ear, nor the reported tinnitus was caused by or was the result of the Veteran's active duty.  In rendering his opinion, he noted that it was commonly accepted in audiology that when a person is removed from a noisy environment, the hearing should not change.  According to the examiner, some of the exceptions to that rule were the aging process, further noise exposure, medications, and illnesses.  He noted further that it was also commonly accepted that hearing loss and/or tinnitus would take place at the time of the noise exposure, or soon afterwards, but not years later, and that the Veteran did not note any change in his left ear hearing until three years after separation, and the hearing loss in the right ear occurred subsequent to 1977.  

In an October 2008 statement, private physician, R.O., MD, of the North Texas ENT & Allergy Center, noted the Veteran's reports of extensive exposure to jet engine noise without hearing protection during active duty in the Air Force.  He also noted the Veteran's complaints of noticeable ringing in his ears, which started in approximately 1956, and progressive hearing loss, especially in the left ear over the years, and deafness in the left ear sometime in the 1980's.  Dr. R.O. noted that the Veteran's history, physical examination and audiogram supported a diagnosis of asymmetric sensorineural hearing loss and tinnitus.  He specifically noted that the left ear had a profound hearing loss with no serviceable hearing, and that the right ear had a moderately severe high-frequency sensorineural hearing loss, predominantly around 4000 hertz.  He concluded that the Veteran's hearing loss pattern was consistent with acoustic trauma.  The doctor also noted that a review of the Veteran's service treatment records showed that neither his entry nor exit physicals contained any audiometric data to evaluate his hearing status.  The examiner also opined that the Veteran's hearing loss was permanent and possibly progressive, and that it appeared more likely than not that his past history of extensive noise exposure around jet engines had contributed to his current problems of hearing loss and tinnitus.

Hearing loss is manifested by symptoms that the Veteran is competent to report. The Veteran has consistently reported on VA and private examination, that he was exposed to noise from jet engines during active duty in the Air Force, and as noted above, his DD-214 shows that he served as a tactical aircraft maintenance journeyman.  Therefore, the Board finds his reports credible.  He has also provided competent evidence of a continuity of symptomatology, and two private physicians have also provided medical opinions linking his current hearing loss and tinnitus to service.  The examiners considered an accurate history in providing the opinions.  The Board also notes that the evidence of record shows that the Veteran's only reported risk for hearing loss and tinnitus was trauma from noise exposure, which only occurred during active duty.

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss or tinnitus for a few years after active duty, and the July 2008 VA examiner provided an opinion against the claims.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection is granted for bilateral hearing loss.

Service connection is granted for tinnitus.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


